DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022  has been entered since no claims were filed on 6/30/2022.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. US 2009/0084526 Al in view of Ryoson US 20110253345.
Re claim 1, CHANG et al. teach a heat dissipating device, comprising: a first plate; a second plate opposite the first plate, wherein the first plate and the second plate are connected to each other at longitudinally opposite ends thereof, longitudinally extending ends of the first plate and the second plate (top and bottom plates figs 2-3) are connected to each other by sidewalls, and the first plate, the second plate and the sidewalls enclosing an internal space of the heat dissipating device (fig 2-3, noting longitudinal flat heat pipe as referred to as a flattened heat pipe, inherently and naturally has , unless completely circular , four respective sides which extend in a longitudinal direction to create a vapor chamber; this is a property of a hollow extended body which is not elliptic al or circular ); and a first wick (left 121,122, fig 2-3 noting they are connected at the step portion, fig 1) structure disposed in the internal space and contacting inner surfaces of at least one of the first plate and the second plate, wherein the first wick structure extends longitudinally between the longitudinally opposite ends of the first plate and the second plate, and the first wick structure at least partially defines a first vapor flow channel of the heat dissipating device, wherein the heat dissipating device includes an evaporator section and an condenser section located at longitudinally opposite ends of the heat dissipating device and the first wick structure is located in the evaporator section and the condenser section (figs 1-2).  
CHANG et al. fail to explicitly teach a transitional portion.
Ryoson teach wherein at each longitudinally end, the first plate includes a transitional portion (51e, 51f, fig 14) that is inclined with respect to a longitudinally extending surface of the first plate, and, at each longitudinally end, the first plate is connected to the second plate via the transitional portion to bond opposing plates (paras 7-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a transitional portion as taught by Ryoson in the CHANG et al. invention in order to advantageously allow for cost effective production (paras 7-8).
 Re claim 4, CHANG et al. teach the first wick structure is centrally disposed in the internal space (figs 1-3).  
Re claim 5, CHANG et al. teach wherein the first wick structure contacts a sidewall inner surface of one of the sidewalls (figs 1-3).  
Re claim 6, CHANG et al. teach a second wick structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate (left 121,122, fig 2-3).
Re claim 7, CHANG et al. teach the first wick structure and the second wick structure are disposed spaced from each other and contact sidewall inner surfaces of opposite sidewalls (figs 1-3).  
Re claim 8, CHANG et al. teach the first vapor flow channel is disposed between the first wick structure and the second wick structure (figs 1-3).  
Re claim 9, CHANG et al. teach a third wick ( middle 121,122, fig 2-3 ) structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate.  
Re claim 10, CHANG et al. teach the third wick structure is disposed between the first and second wick structures (figs 1-3).  
Re claim 11, CHANG et al. teach  the first vapor flow channel is disposed between the first wick structure and the third wick structure and a second vapor flow channel is disposed between the third wick structure and the second wick structure (figs 1-3).    
Re claim 15, CHANG et al. teach    the first plate, the second plate, and the sidewalls form a unitary structure (figs 1-3).    

Claims 1, 4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMEOKA et al. US 2012/0118537 Al in view of Ryoson US 20110253345.
Re claim 1, KAMEOKA et al. teach a heat dissipating device, comprising: a first plate (fig 21, top of heat pipe, plate); a second plate opposite the first plate (fig 21, bottom of heat pipe, plate), wherein the first plate and the second plate are connected to each other at longitudinally opposite ends thereof (fig 21, top and bottom),  a first wick structure (bottom wick fig 21) disposed in the internal space and contacting inner surfaces of at least one of the first plate and the second plate, wherein the first wick structure extends longitudinally between the longitudinally opposite ends of the first plate and the second plate, and the first wick structure at least partially defines a first vapor flow channel of the heat dissipating device (fig 21 bottom wick), wherein the heat dissipating device includes an evaporator section and an condenser section located at longitudinally opposite ends of the heat dissipating device and the first wick structure is located in the evaporator section and the condenser section (fig 21 high and low-temperature portions).
Another embodiment teach longitudinally extending ends of the first plate and the second plate are connected to each other by sidewalls, and the first plate, the second plate and the sidewalls enclosing an internal space of the heat dissipating device (fig 11) to create a vapor chamber as is known in the art. Noting that it is well known in the art that a flat heat pipe has two flat plates connected by sidewalls.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include sidewalls as taught by combining embodiments in the invention in order to advantageously allow for the benefits of the fig 21 embodiment to be in a flat heat pipe form and form a vapor chamber (noting fig 11 is in section view and fig 21 is a longitudinal section view).
KAMEOKA et al., as modified, fail to explicitly teach a transitional portion.
Ryoson teach wherein at each longitudinally end, the first plate includes a transitional portion (51e, 51f, fig 14) that is inclined with respect to a longitudinally extending surface of the first plate, and, at each longitudinally end, the first plate is connected to the second plate via the transitional portion to bond opposing plates (paras 7-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a transitional portion as taught by Ryoson in the KAMEOKA et al., as modified, invention in order to advantageously allow for cost effective production (paras 7-8).




    PNG
    media_image1.png
    310
    588
    media_image1.png
    Greyscale

Re claim 4, KAMEOKA et al. teach  wherein the first wick structure is centrally disposed in the internal space (fig 21).
Re claim 6, KAMEOKA et al. teach  a second wick structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate (fig 21, top wick).  
Re claim 15, KAMEOKA et al. teach  the first plate, the second plate, and the sidewalls form a unitary structure (noting a flat heat pipe is considered a unitary structure).
Claims 5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMEOKA et al. US 2012/0118537 Al in view of Ryoson US 20110253345 further in view of CHANG US 20090084526 A1.
Re claim 5, KAMEOKA et al., as modified, fail to explicitly teach details of the wick.
CHANG teach the first wick structure (figs 2-3 121, 122) contacts a sidewall inner surface of one of the sidewalls to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al., as modified,  invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
 Re claim 7, KAMEOKA et al., as modified,  fail to explicitly teach details of the wick.
CHANG teach the first wick structure and the second wick structure are disposed spaced from each other and contact sidewall inner surfaces of opposite sidewalls (figs 2-3 121, 122)   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al., as modified,  invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
 Re claim 8, KAMEOKA et al., as modified, fail to explicitly teach details of the wick.
CHANG teach   the first vapor flow channel is disposed between the first wick structure and the second wick structure (figs 2-3  )   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al., as modified,  invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
  Re claims 9 and 10, KAMEOKA et al., as modified,  fail to explicitly teach details of the wick.
CHANG teach   comprising a third wick structure disposed in the internal space and contacting the inner surfaces of at least one of the first plate and the second plate and  the third wick structure is disposed between the first and second wick structures (figs 2-3  )   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al., as modified,  invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.
 
   Re claim 11, KAMEOKA et al., as modified,  fail to explicitly teach details of the wick.
CHANG teach   the first vapor flow channel is disposed between the first wick structure and the third wick structure and a second vapor flow channel is disposed between the third wick structure and the second wick structure (figs 2-3  )   to provide a hybrid wick.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the wick as taught by CHANG in the KAMEOKA et al., as modified,  invention in order to advantageously allow for a heat pipe with improved heat transfer capability; wick structure of the heat pipe will not be damaged and still can have a satisfied wicking force when the heat pipe is flattened.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763